NEWS RELEASE For Immediate Release November 27, 2009 Canwest Global Communications Corp. Reports Fourth Quarter and Fiscal Year End 2009 Results WINNIPEG –Canwest Global Communications Corp. (“Canwest” or the “Company”) today reported operating profits before restructuring, impairment and other one time expenses of $462 million for its fiscal year ended August 31, 2009. The Company undertook extensive operational restructuring initiatives resulting in substantially reduced operating expenses during the year. The Company’s operations are well positioned to benefit from an improving Canadian economy. For the fiscal year ended August 31, 2009, the Company’s revenues decreased 8% to $2.87 billion and its operating profits before restructuring, impairment and other one time expenses decreased by 25% to $462 million. For the twelve month period the Company reported a net loss of $1.69 billion including $1.42 billion in non-cash impairment losses on goodwill, intangible assets and property and equipment, interest rate and foreign currency swap losses of $150 million and foreign exchange gains of $278 million. The results reflect the impact of the extraordinary decline in advertising revenue.
